SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 RULE 23C-2 NOTICE OF INTENTION TO REDEEM SECURITIES of Advent Claymore Convertible Securities and Income Fund 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (212) 482-1600 under the Investment Company Act of 1940 Investment Company Act File No. 811-21309 1. Title of the class of securities of Advent Claymore Convertible Securities and Income Fund (the “Fund”) to be redeemed: Auction Market Preferred Shares, par value $.001 per share, liquidation preference $25,000 per share (the “Shares”), as identified by series and CUSIP in Annex A hereto. 2. The date on which the securities are to be called or redeemed: See Annex A for the dates on which Shares of each series are to be redeemed (the “Redemption Date”). 3. The applicable provisions of the governing instrument pursuant to which the securities are to be called or redeemed: The Shares are to be redeemed pursuant to Section 10(a) of the Statement of Preferences of Auction Market Preferred Shares of the Fund. 4. The principal amount or number of shares and the basis upon which the securities to be redeemed are to be selected: See Annex A for information concerning the number of Shares of each series and the aggregate principal amount of Shares of each series to be redeemed.All of the outstanding Shares of each series are being redeemed. SIGNATURE Pursuant to the requirement of Rule 23c-2 of the Investment Company Act of 1940, the Fund has duly caused this Notice of Intention to Redeem Securities to be signed on its behalf by the undersigned on this 10th day of May, 2013. ADVENT CLAYMORE CONVERTIBLE SECURITIES AND INCOME FUND By: /s/ Edward C. Delk Name: Edward C. Delk Title:Secretary Annex A Series CUSIP Redemption Date Total Shares to be Redeemed Aggregate Principal Amount to be Redeemed M7 00764C208 June 18, 2013 25 T28 00764C307 June 26, 2013 2 W7 00764C406 June 13, 2013 30 W-28 00764C703 June 13,2013 1 Th-28 00764C505 June 14,2013 2 F-7 00764C604 June 17, 2013 3
